Exhibit 10

 
EXECUTION COPY
 
AMENDMENT NO. 1
 
Dated as of April 27, 2010
 
to
 
CREDIT AGREEMENT
 
Dated as of March 15, 2010
 
THIS AMENDMENT NO. 1 (this “Amendment”) is made as of April 27, 2010 by and
among Kendle International Inc., an Ohio corporation (the “Borrower”), the
financial institutions listed on the signature pages hereof and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent’), under that
certain Credit Agreement dated as of March 15, 2010 by and among the Borrower,
the Lenders and the Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings given to them in the Credit Agreement.
 
WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;
 
WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
 
1.           Amendments to the Credit Agreement.  Effective as of the date of
satisfaction of the conditions precedent set forth in Section 3 below, the
parties hereto agree that the Credit Agreement is hereby amended as follows:
 
(a)           The definition of “Maturity Date” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
 
“Maturity Date” means March 31, 2015.
 
(b)           The definition of “UK Guarantor” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
 
“UK Guarantor” means Kendle Clinical Development Services Limited, a company
organized under the laws of England and Wales.
 
(c)           Section 3.04(a)(i) of the Credit Agreement is hereby amended to
delete the date “December 31, 2008” and replace such date with the date
“December 31, 2009”.
 
(d)           Section 3.04(b) of the Credit Agreement is hereby amended to
delete the date “December 31, 2008” and replace such date with the date
“December 31, 2009”.
 

 
 
 

--------------------------------------------------------------------------------

 



 
2.           Amendment to Loan Documents.  Every reference contained in each
Loan Document to Kendle Clinical Development Services Limited, a company
organized under the laws of Scotland, shall be deemed to reference Kendle
Clinical Development Services Limited, a company organized under the laws of
England and Wales.
 
3.           Conditions of Effectiveness.  The effectiveness of this Amendment
is subject to the conditions precedent that the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrower, the
Lenders and the Administrative Agent, (ii) counterparts of the Consent and
Reaffirmation attached as Exhibit A hereto duly executed by the Subsidiary
Guarantors, (iii) all instruments, legal opinions and other documents requested
by the Administrative Agent in connection with the effectiveness of this
Amendment and (iv) payment and/or reimbursement of the Administrative Agent’s
and its affiliates’ fees and expenses (including, to the extent invoiced, fees
and expenses of counsel for the Administrative Agent) in connection with this
Amendment and payable by the Borrower pursuant to the Credit Agreement.
 
4.           Representations and Warranties of the Borrower.  The Borrower
hereby represents and warrants as follows:
 
(a)           This Amendment and the Credit Agreement as modified hereby
constitute legal, valid and binding obligations of the Borrower and are
enforceable against the Borrower in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
(b)           As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default shall have occurred and be continuing, and (ii) the
representations and warranties of the Borrower set forth in the Credit Agreement
are true and correct, except for representations and warranties made with
reference solely to an earlier date in which case such representations and
warranties shall have been true and correct as of such earlier date.
 
5.           Reference to and Effect on the Credit Agreement.
 
(a)           Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.
 
(b)           Each Loan Document and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.
 
(c)           Except with respect to the subject matter hereof, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement, the Loan Documents
or any other documents, instruments and agreements executed and/or delivered in
connection therewith.
 
6.           Governing Law.  This Amendment shall be construed in accordance
with and governed by the law of the State of New York.
 

 
 

--------------------------------------------------------------------------------

 

7.           Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
8.           Counterparts.  This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
 
[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
 

 
KENDLE INTERNATIONAL INC.,
as the Borrower
         
 
By:
 /s/ Keith A. Cheesman       Name:  Keith A. Cheesman       Title:  SVP-CFO    
     



 

 
JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Swingline Lender, as the
Issuing Bank and as Administrative Agent
         
 
By:
 /s/ Richard B. Kuertz       Name:  Richard B. Kuertz       Title:  SVP        
 




 

Signature Page to Amendment No. 1 to
Credit Agreement dated as of March 15, 2010
Kendle International Inc.
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Consent and Reaffirmation
 
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Credit Agreement (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among Kendle International Inc., an Ohio corporation (the “Borrower”) the
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), which Amendment No. 1 is dated as of April 27, 2010 and
is by and among the Borrower, the financial institutions listed on the signature
pages thereof and the Administrative Agent (the “Amendment”).  Capitalized terms
used in this Consent and Reaffirmation and not defined herein shall have the
meanings given to them in the Credit Agreement.  Without in any way establishing
a course of dealing by the Administrative Agent or any Lender, each of the
undersigned consents to the Amendment and reaffirms the terms and conditions of
the Subsidiary Guaranty and any other Loan Document executed by it and
acknowledges and agrees that the Subsidiary Guaranty and each and every such
Loan Document executed by the undersigned in connection with the Credit
Agreement remains in full force and effect and is hereby reaffirmed, ratified
and confirmed.  All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.
 


Dated April 27, 2010
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.




AAC CONSULTING GROUP, INC.
 
By: /s/Keith A. Cheesman         
Name:  Keith A. Cheesman
Title:    Director, Senior Vice President and
    Chief Financial Officer
ACER/EXCEL INC.
 
By: /s/Keith A. Cheesman         
Name:  Keith A. Cheesman
Title:    Director, Senior Vice President and
    Chief Financial Officer
   
KENDLE AMERICAS HOLDING INC.
 
By: /s/Keith A. Cheesman         
Name:  Keith A. Cheesman
Title:    Director, Senior Vice President and
    Chief Financial Officer
KENDLE AMERICAS INVESTMENT INC.
 
By: /s/Keith A. Cheesman         
Name:  Keith A. Cheesman
Title:    Director, Senior Vice President and
    Chief Financial Officer
   
KENDLE AMERICAS MANAGEMENT INC.
 
By: /s/Keith A. Cheesman         
Name:  Keith A. Cheesman
Title:    Director, Senior Vice President and
    Chief Financial Officer
KENDLE INTERNATIONAL CPU LLC
 
By: /s/Keith A. Cheesman         
Name:  Keith A. Cheesman
Title:    Manager
   
KENDLE DELAWARE LLC
 
By: /s/Keith A. Cheesman         
Name:  Keith A. Cheesman
Title:    Manager
KENDLE NC LLC
 
By: /s/Keith A. Cheesman         
Name:  Keith A. Cheesman
Title:    Manager
   



 




Signature Page to Consent and Reaffirmation



